PER CURIAM.
Appellants appeal the final summary judgment of foreclosure of a real property mortgage in favor of appellee Fortune Federal Savings and Loan Association.
We affirm.
Appellants raised three points on appeal:
I.WHETHER THE PLEADINGS . AND DEPOSITIONS ON FILE IN THIS CAUSE SHOW THAT THERE IS NO GENUINE ISSUE OF MATERIAL FACT?
II.WHETHER FORTUNE FEDERAL’S MORTGAGE HAS PRIORITY OVER APPELLANTS’ MORTGAGE BY VIRTUE OF ORDER OF RECORDING AND LANGUAGE CONTAINED IN THE MORTGAGES?
III.WHETHER APPELLANTS ARE ENTITLED TO A MARSHALING OF ASSETS?
The first two of appellants’ points concern whether the priority of appellee’s first recorded mortgage lien should be subordinate to appellants’ later recorded mortgages and liens. We find that the trial judge was correct in finding that uncontroverted facts show no cause why appellee’s first recorded mortgage should not retain its priority.
We further consider appellants’ urging the doctrine of marshaling of assets in this case to be inappropriate.
We therefore affirm the final summary judgment.
HOBSON, A.C.J., and RYDER and CAMPBELL, JJ., concur.